The Supreme Court held him entitled to recover it, as the mere suspension did not dissolve the relation; and that he Avas entitled to his salary while that continued. But. on writ of error by the church,
The Court of Errors held, that, as where one contracts to perform certain labor, or service for which he is to receive a stated compensation, performance or an ability and readiness to perform in the manner stipulated, are a condition precedent to the compensation becoming due:—that the contract in this case, to perform certain spiritual functions, and duties, formed no exception to the general rule, and that as the sentence of suspension was incurred by the fault of the minister, that he Avas not entitled to his salary between the date of his suspension, and the final sentence of dissolution of the pastoral connection.